UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4991



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LARRY ANTHONY CLYBURN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (1:04-cr-00050-jpj)


Submitted:   September 7, 2007        Decided:   September 18, 2007


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barry L. Proctor, Abingdon, Virginia, for Appellant. Jean Barrett
Hudson, OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry Anthony Clyburn appeals his sixty-month sentence

following   his   jury   conviction   of   possession   of   a   firearm    in

relation to a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c) (2000).    The jury also found Clyburn guilty of six other

drug-related charges.     After receiving the verdict, Clyburn moved

for a judgment of acquittal for possession of a firearm in relation

to a drug trafficking crime.          The district court granted the

motion.     The district court sentenced Clyburn to ninety-seven

months for each of the remaining counts, to run concurrently, and

to pay a $600 monetary penalty and $3,742.51 restitution.

            The Government appealed the acquittal for possession of

a firearm in relation to a drug trafficking crime. After examining

the record, this court held the evidence was sufficient for a

reasonable fact-finder to convict Clyburn on that count.                   See

United States v. Clyburn,      181 F. App’x 343, 347-48 (4th Cir.),

cert. denied, 127 S. Ct. 314 (2006).          We therefore reversed the

judgment of acquittal on that count and remanded the case to the

district court “to reinstate the jury’s verdict of guilty.”

            On remand, after hearing several witnesses testify on

Clyburn’s behalf, the district court sentenced him to an additional

sixty months for possessing a firearm in relation to a drug

trafficking crime, to run consecutively to the sentence that had

been originally imposed on the remaining six counts of conviction.


                                  - 2 -
The district court also assessed an additional $100 monetary

penalty.

             On appeal, Clyburn’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating there were no

meritorious issues for appeal, but raising for review the issues of

whether the district court possessed the authority to review

Clyburn’s full sentence de novo and whether the district court

erred   by    not   imposing     a    sentence     less     than    sixty    months’

imprisonment.       Clyburn was advised of the right to file a pro se

supplemental brief, but has not done so.

             This court remanded the case to the district court only

“to   reinstate     the    jury’s     verdict     of     guilty”    for    Clyburn’s

conviction    of    possession       of    a   firearm    in   relation     to   drug

trafficking.        Therefore,       the    district     court     was    correct   in

concluding that the only issue on remand was to impose a sentence

for the crime of possessing a firearm in relation to a drug

trafficking crime.        See United States v. Bell, 5 F.3d 64, 66 (4th

Cir. 1993) (stating that “the mandate of a higher court” when

remanding a case defines the scope of issues before a lower court).

             As for the actual sentence imposed, “judges cannot depart

below a statutorily provided minimum sentence,” except upon the

Government’s motion on the basis of substantial assistance. United

States v. Robinson, 404 F.3d 850, 862 (4th Cir. 2005), cert.

denied, 126 S. Ct. 288 (2005). A defendant convicted of possession


                                          - 3 -
of a firearm in relation to a drug trafficking crime must be

sentenced to at least sixty months’ imprisonment, a term that

cannot “run concurrently with any other term of imprisonment

imposed on the person.”     18 U.S.C. § 924(c)(1) (2000).      The

district court imposed the mandatory minimum sentence of sixty

months’ imprisonment, and thus did not err by declining to sentence

Clyburn below the mandatory minimum penalty.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Clyburn’s sentence.       This court

requires that counsel inform Clyburn, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Clyburn requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Clyburn.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -